DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilano et al. (US 4,156,802, hereafter Gilano) in view of Jianping (CN 205376363).
	With respect to claim 1, Gilano teaches a mechanical keypad comprising: a key cap (actuator key 14) comprising a key post (follower 28) extending from a bottom surface thereof; a structural element (cover plate 12) comprising a passage configured to receive a majority of the key cap and the key post therethrough; and a key securing device (cap 30) that securely receives, through the passage, the key post in a recess or opening formed therein, wherein the key cap and the key securing device move substantially in unison when the key post is securely received in the key securing device and wherein the key securing device is separated from the structural element when the key cap is depressed. (col. 3, line 36 – col. 4, line 46, Fig. 2)
	Gilano does not teach a key switch interface (capacitor 42) on a lower surface of the key securing device.
	Jianping teaches a mechanical keypad comprising: a key cap (push shaft 10) comprising a key post (guide bar 30) extending from a bottom surface thereof; a structural element (key pad 20) comprising a passage configured to receive a majority of the key cap and the key post therethrough; and a key securing device (card holder 41) that securely receives, through the passage, the key post in a recess or opening formed therein, and comprising a key switch interface (capacitor 42) on a lower surface thereof; wherein the key cap and the key securing device move substantially in unison when the key post is securely received in the key securing device. (Figs. 1-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Gilano to include a key switch interface on the securing device, as taught by Jianping, in order to readily interface with a capacitance circuit board for effectively capturing key movement information.
	With respect to claim 2, Gilano, as modified by Jianping, teaches a spring (81) between the structural element and the key cap, such that when the key cap is depressed, the spring compresses, causing the key securing device to travel a shorter distance than a distance travelled by the key cap. (Jianping, Figs. 1-3)
With respect to claim 3, although Gilano, as modified by Jianping, does not explicitly teach wherein the key securing device is configured to be damaged when the key post is removed from the recess or opening, it is clear that if the key post was removed without proper preparation it would be damaged. Furthermore, it would be a simple modification to arrange the structure in such a way that it would be damaged upon removal. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was filed to configure the key securing device to be damaged when the key post is removed in order to provide visual evidence of tampering with the structure.
	With respect to claim 4, Gilano, as modified by Jianping, teaches the key post is mechanically secured in the key securing device. (Gilano, col.3, lines 36-46)
	With respect to claim 5, Gilano, as modified by Jianping, teaches a plurality of key posts. (Jianping, Abstract)
	With respect to claim 7, Gilano, as modified by Jianping, teaches a key switch (circuit board 60) for interacting with the key switch interface; wherein depressing the key cap causes the key switch interface to actuate the key switch. (Jianping, Figs. 1-3)
	With respect to claim 8, Gilano, as modified by Jianping, teaches the key securing device is mechanically unstable with respect to the key switch when the key post is not received in the recess or opening therein. (Gilano, Fig. 2)
With respect to claim 9, although Gilano, as modified by Jianping, does not explicitly teach a lower surface of the key securing device comprises a convex portion, this would have been merely a simple change of shape, providing additional structure for interaction between the key securing device and the key structure and therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed.
	With respect to claim 10, Gilano, as modified by Jianping, teaches the key switch interface protrudes from a lower surface of the key securing device. (Jianping, Figs. 1-3)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilano in view of Jianping, as above, and further in view of He et al. (US 2012/0097513, hereafter He)
	With respect to claim 6, Gilano, as modified by Jianping, teaches all that is claimed, as in the above rejection, except for a web between the key cap and the structural element that provides a bias to the key cap to an upward position and the web prevents ingress of debris and foreign matter into the structural element.
	He teaches a keypad having a web between the key cap and the structural element that provides a bias to the keycap to an upward position and prevents ingress of debris and foreign matter into the structural element.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Gilano to include a web, as taught by He, in order to protect the interior of the keypad from interference from foreign matter.

Claims 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianping in view of Ting et al. (US 7,964,813, hereafter Ting)
	With respect to claim 11, Jianping teaches a mechanical keypad comprising: a key cap (push shaft 10) having a key post (guide bar 30) extending from a bottom surface thereof; a structural element (key pad 20) comprising a plurality of passages formed therethrough, wherein the plurality of passages are configured to receive a majority of the key cap and the plurality of posts; a key securing device (card holder 41) that securely receives the key post on an opposite side of the structural element from the key cap in a key post-receiving structure formed therein, the key securing device comprising a key switch interface (capacitor 42) on a lower surface thereof; and a key switch layer (circuit board 60) comprising a key switch that interacts with the key switch interface and registers a key press; wherein the key cap and the key securing device move substantially in unison when the key posts are securely received in the key securing device; and wherein the key switch interface that securely receives the key posts for the key cap is configured to actuate the key switch when the key cap is depressed. (Figs. 1-3)
	Jianping does not teach the key cap having a plurality of key posts extending from the bottom surface, or wherein the key switch and the key switch interface are offset laterally from the plurality of posts of the key cap.
	Ting teaches a key cap (110) having a plurality of key posts (guiding rods 114), wherein a key switch and key switch interface (resilient assembly 130) are offset laterally from the plurality of posts of the key cap. (col. 2, lines 8-47, Figs. 1-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Jianping to include a key cap having a plurality of key posts and an offset key switch, as taught by Ting, in order to provide a key cap having a structure which is simple and easy to manufacture and assemble.
With respect to claim 12, although Jianping, as modified by Ting, does not explicitly teach the key securing device is configured to be damaged when the key post is removed, it is clear that if the key post was removed without proper preparation it would be damaged. Furthermore, it would be a simple modification to arrange the structure in such a way that it would be damaged upon removal. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was filed to configure the key securing device to be damaged when the key post is removed in order to provide visual evidence of tampering with the structure.
	With respect to claims 13-14, Jianping, as modified by Ting, teaches the key post receiving structure comprises a recess or an opening. (Jianping, Figs. 1-3)
	With respect to claim 15, although Jianping, as modified by Ting, does not explicitly teach the key switch is centered between the plurality of key posts, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to center the key switch as claimed in order to provide a distinct pressure to the key switch no matter which portion of the key cap is pressed.
	With respect to claim 17, although Jianping, as modified by Ting, does not explicitly teach a bottom surface of the key securing device comprises a convex portion, this would have been merely a simple change of shape, providing additional structure for interaction between the key securing device and the key structure.
With respect to claim 18, Jianping, as modified by Ting, teaches the key switch interface protrudes from the key securing device. (Jianping, Figs. 1-3)
With respect to claim 19, Jianping, as modified by Ting, teaches the structural element comprises a recess formed on a lower surface thereof, wherein the recess is provided for the key securing device. (Jianping, Figs. 1-3)
With respect to claim 20, Jianping, as modified by Ting, teaches a spring between the structural element and the key cap such that when the key cap is depressed, the spring compresses before the key securing device moves. (Jianping, Figs. 1-3)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianping in view of Ting, as above, and further in view of Cohen et al. (US 6,853,093, hereafter Cohen)
With respect to claim 16, Jianping, as modified by Ting, teaches all that is claimed, as in the above rejection, except for explicitly teaching the mechanical keypad is positioned in a housing, and further comprising an alarm switch comprising a security element associated therewith, the security element positioned between the housing and the alarm switch such that when the housing and the alarm switch are separated, the alarm switch is activated, wherein in an unaltered state, the security element is engaged with the alarm switch due to a downward force, and wherein the downward force on the security element is configured to change to activate the alarm switch when the housing and alarm switch are separated.
However, Cohen teaches it is known to provide an alarm switch comprising a security element positioned such that when the security element is separated from another element, the alarm switch is activated. (col. 3, lines 11-23)
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the invention of Jianping to include an alarm when the security element and the housing are separated, as taught by Cohen, in order to indicate that this separation has taken place.

Response to Arguments
Applicant’s arguments filed May 31, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853